Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 29, 2014

                                            No. 04-14-00566-CR

                                        IN RE Joe L. MARTINEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On August 8, 2014, relator filed a pro se petition for writ of mandamus. The court issued
an opinion denying the petition on September 3, 2014. On September 17, 2014, relator filed a
supplement to his petition for writ of mandamus. The court has considered relator’s supplemental
petition and is of the opinion that relator is not entitled to the relief sought. See TEX. R. APP. P.
52.7(a) (“Relator must file with the petition [ ] a certified or sworn copy of every document that
is material to the relator’s claim for relief and that was filed in any underlying proceeding”); see
also TEX. R. APP. P. 52.3(k)(1)(A); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.
proceeding). Accordingly, relator’s supplemental petition for writ of mandamus is also DENIED.
See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on September 29th, 2014.


                                                                     _____________________________
                                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2014.



                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court

1
 This proceeding arises out of Cause No. 2011CR6926, styled The State of Texas v. Joe L. Martinez, pending in the
437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.